Title: To George Washington from Major General Stirling, 24 July 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Peaks Kill [N.Y.] July 24: 1777.

 Your Excellency’s letter of 22d I received yesterday Afternoon, and Instantly put my Division in readyness to March at a moments Warning. The Intelligence given by —— Atwood which Genl Putnam tells me he sent to you on Tuesday Evening, Corroborates the Account your Excellency had received of the Enemy’s fleet haveing fallen down from the Narrows towards the Hook; and I have but little doubt in my own Mind that they are gone to Sea; however General Putnam is of opinion

that it is not so Certain as to Justify my Marching to Join you, untill we have more Certain Intelligence or further Orders from your Excellency. I therefore now am impatiently waiting for one or other of those Events in one of the most Melancholy dirty holes I ever saw. a party of Ninety odd men part of Major Mentges Command Came in here yesterday & brought with them five Men as Tory prisoners on Examination I found one of them (Daniel Curvin) to be a Spy, he Confessed that he belonged to Colonel Byards Regiment, that the Colonel sent him last Thursday to Veiw the Scituation & Motions of our Army, that he Came and remained in the Neighbourhood of the Army ’till Sunday and observing our Motions on that day, he pushed off to give Intelligence to Colo. Byard, but was Catched on his way near the Closter, this being fully Coroborated by a Number of Circumstances, there Could be no doubt of it, and therefore I ordered him to be Instantly hanged which I hope will deter others from comeing on the like Arand.
If we march to the Southard my Route will be shortned by takeing the Road from Kakiyat to Paramis, then to the great falls, then to Watsessing, then to Springfeild, & then either to Brunswick or Bound Brook, the road is better & the whole line of March will be eased by our being in a Separate Column, Our Baggage can meet us at Paramis Church about 10 Miles from Suferins. I am your Excellency’s Most Obt Humble Servt

Stirling,


Not a Word from the Eastward.

